                                IN THE UNITED STATES DISTRICT COUITT
                                FOII THE NORTHEITN DISTRICT OF TEXAS
                                          LUBBOCK DIVISION

 DARRELL BOOKER,                                           $
 lnstitutional lD No. 2143709                              $
 SID No. 3 43 2284                                         $
                                                           $
                                                           $
                                             l'laintilll   $
                                                           $
                                                           $        CIVIL ACTION NO. 5:18-CV-00208-BQ
                                                           $
 CHARLES MCDUFFIE, er a/.,                                 $
                                                           $
                                                           $
                                          Defendants.      $


                    ORDIR ACCEPTING IIEPORT AND RECOMMENDATION
                       OF THE UNITED STATES MA(;ISTRATE JT]DGE

        The United States Magistrate Judge made findings, conclusions, and a recommendation regarding

PlaintifFs request for   a   temporary restraining order in this case. No objections were filed. The District

Court made an independent examination ofthe record in this case and reviewed the Magistrate Judge's

Report and Recommendation for plain error. Finding none, the Court ACCEPTS and ADOPTS the

Findings, Conclusions, and Recommendation ofthe United States Magistrate.

        IT IS THEREFORE ORDERED that PlaintifPs request for                 a temporary restraining order is


DENIED without prejudice to his right to request injunctive relief in the appropriate court,       if
circumstances change.

        SO ORDERED.

        This case   will remain on the     docket of United States Magistrate Judge D. Cordon Bryant, Jr., as

described in the Order entered Deceur ber 7, 2018 (Doc.         I
                         4r
        Dated Augl.*4v,2019.


                                                                                  "fr
                                                 (                  CU       GS
                                                               r Unit      tes District Jud e
